                             IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF KANSAS

    G.D., as parent and next friend of A.D., a
    minor,

                Plaintiff,
                                                                        Case No. 2:18-CV-02243-HLT
                v.

    LANSING UNITED SCHOOL DISTRICT
    #469, et al.,

                Defendants.


                                       MEMORANDUM AND ORDER

          Plaintiff alleges claims under Title IX of the Education Amendments of 1972, 20 U.S.C.

§§ 1680-1688 (“Title IX”), 42 U.S.C. § 1983, and Title VI of the Civil Rights Act of 1964, 42

U.S.C. § 2000d et seq. (“Title VI”) based on two incidents of student-on-student misconduct that

occurred on February 6, 2018.1 Defendants move for judgment on the pleadings (Doc. 20), arguing

Plaintiff fails to state a claim. Because Plaintiff fails to plausibly allege at least one essential

element of each claim, the Court grants the motion.

I.        BACKGROUND2

          Plaintiff is an African-American male student at Lansing Middle School. Lansing Middle

School is a school within Defendant Lansing Unified School District USD 469 (“Defendant School

District”). On February 6, 2018, Plaintiff was sitting in study hall when a white male student


1
      The Court recognizes that G.D. brings this claim on behalf of A.D. For purposes of this motion, the Court
      collectively refers to them as “Plaintiff.”
2
      A motion for judgment on the pleadings is evaluated under the same standards that apply to a motion to dismiss
      for failure to state a claim. Sanchez v. U.S. Dep’t of Energy, 870 F.3d 1185, 1199 (10th Cir. 2017). Thus, a court
      is generally limited to the well-pleaded factual allegations in the complaint when resolving a motion for judgment
      on the pleadings. There are exceptions to this rule. See GFF Corp. v. Associated Wholesale Grocers, Inc., 130
      F.3d 1381, 1384 (10th Cir. 1997). The Court finds that none of the exceptions apply to the outside materials
      Defendants submitted in this case and, therefore, does not consider them in resolving this motion.



                                                           1
(“Student”) asked Plaintiff how Plaintiff would react to having his penis or buttocks touched and/or

grabbed. Student then groped or touched Plaintiff’s buttocks. Plaintiff told Student to stop the

behavior immediately. Plaintiff “notified Ms. Templeton”—the teacher in charge of study hall—

of “the harassment he was experiencing” and that Student “was messing with him in a way Plaintiff

disapproved.” Doc. 1 at 4. Ms. Templeton had not noticed Student’s behavior before Plaintiff

reported it. Subsequently, while still in study hall, Student used his foot and began striking Plaintiff

several times on the buttocks. Plaintiff again told Student to stop. Ms. Templeton interjected and

asked Plaintiff to move his seat but did not ask Student to relocate his seat or modify his behavior.

       After school that day, Plaintiff and Student got on the same bus. Student was sitting in the

seat directly behind Plaintiff. On the bus, Student grabbed Plaintiff’s penis, struck Plaintiff on the

head five times, struck Plaintiff’s body, and kicked Plaintiff in the nose causing Plaintiff to bleed.

The bus driver did not intervene, so Plaintiff then defended himself.

       The next morning, February 7, 2018, Plaintiff’s mother contacted Defendant Kerry

Brungardt (the Principal of Lansing Middle School) and Defendant Brooks Jenkins (the Assistant

Principal of Lansing Middle School) via email to describe the incident and alert them to her

concerns. Defendant Brungardt’s responsive email pointed out that Student suffered injuries and

stated that he was withholding a decision on discipline. Later that day, Defendant Brungardt

suspended Plaintiff from riding the bus that afternoon.

       That same day, Plaintiff’s parents met with Defendants Brungardt and Jenkins to discuss

the incident. Defendants Brungardt and Jenkins, in describing the incident as they interpreted it

from the video recording made by the bus, suggested Student was only “hugging” Plaintiff before

the “mutual fight” broke out. Defendants Brungardt and Jenkins acknowledged that “the school

and its personnel were aware that [Student] had a known history of bad behavior at school” and




                                                   2
questioned Plaintiff as to why he did not alert a second teacher or provide a more graphic

description of Student’s conduct to Ms. Templeton before getting on the bus.

        Two days later, on February 9, 2018, Plaintiff’s mother asked to view the bus video. On

February 12, 2018, Plaintiff’s parents viewed the video with Defendants Brungardt and Jenkins.

After viewing the video together, Defendants Brungardt and Jenkins acknowledged that Student

was the aggressor.

        The next day, February 13, 2018, Defendant Brungardt noted that Plaintiff was not in his

appropriate seat on the bus on the date of the incident and suspended Plaintiff from the bus again.

School officials also questioned Plaintiff on various topics including: (1) what he could have done

to prevent the February 6, 2018 incident, (2) why he was so quick to fight Student, (3) whether

Student was simply being annoying and not hitting him that hard, (4) why Plaintiff was not in his

assigned seat, and (5) whether the incident was just an accident. Plaintiff does not know if Student

faced any consequences for the events on February 6, 2018, and no further action has been taken

regarding this incident.

        Since then, Plaintiff “lost trust” in Defendants Brungardt and Jenkins and “is in fear while

at school and extracurricular activities.” Plaintiff “lives in constant fear of further assault,

harassment, bullying, and physical abuse by [Student]” and is “unable to avoid interactions with

[Student] in the hallways and extracurricular school activities.”

II.     STANDARD

        A motion for judgment on the pleadings is analyzed under the same standards that apply to

a motion to dismiss for failure to state a claim. Sanchez, 870 F.3d at 1199. Accordingly, to survive

a motion for judgment on the pleadings, “a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S.




                                                    3
662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). The plaintiff’s

claim is facially plausible if he pleads sufficient factual content to allow the court “to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Id. The plausibility

standard requires “more than a sheer possibility that a defendant has acted unlawfully” but “is not

akin to a ‘probability requirement.’” Id. “Where a complaint pleads facts that are ‘merely

consistent with’ a defendant’s liability, it ‘stops short of the line between possibility and

plausibility of entitlement to relief.’” Id. (quoting Twombly, 550 U.S. at 557).

       This standard results in two principles that underlie a court’s analysis. Id. First, “the tenet

that a court must accept as true all of the allegations contained in a complaint is inapplicable to

legal conclusions.” Id. Stated differently, though the court must accept well-pleaded factual

allegations as true, it is “not bound to accept as true a legal conclusion couched as a factual

allegation.” Twombly, 550 U.S. at 555 (internal citations and quotations omitted). “Second, only a

complaint that states a plausible claim for relief survives” the motion. Iqbal, 556 U.S. at 679.

“[W]here the well-pleaded facts do not permit the court to infer more than the mere possibility of

misconduct, the complaint has alleged—but it has not ‘shown’—‘that the pleader is entitled to

relief.’” Id. (quoting FED. R. CIV. P. 8(a)(2) (original brackets omitted)). “In keeping with these

[two] principles, a court considering a [motion] can choose to begin by identifying pleadings that,

because they are no more than conclusions, are not entitled to the assumption of truth.” Id. “When

there are well-pleaded factual allegations, a court should assume their veracity and then determine

whether they plausibly give rise to an entitlement to relief.” Id.




                                                  4
III.   ANALYSIS

       A.      Plaintiff Fails to Allege Essential Elements of the Title IX Claim

       Plaintiff contends Defendant School District is liable under Title IX for the sexual

harassment endured by Plaintiff because it had actual knowledge of Student’s sexual harassment

based on Student’s behavior in study hall and based on Student’s known history of bad behavior

and was deliberately indifferent to those reports. Defendant School District argues that Plaintiff

fails to plausibly allege that it had actual knowledge of the sexual harassment before Plaintiff’s

mother sent an email on February 7, 2018, and that once it received notice it appropriately and

reasonably responded to the report.

       Title IX states that “[n]o person in the United States shall, on the basis of sex, be excluded

from participation in, be denied the benefits of, or be subjected to discrimination under any

education program or activity receiving Federal financial assistance.” 20 U.S.C. § 1681(a). A

school receiving federal funds may be liable under Title IX for its own conduct in being

deliberately indifferent to student-on-student harassment. Rost ex rel. K.C. v. Steamboat Springs

RE-2 School Dist., 511 F.3d 1114, 1119 (10th Cir. 2008). A school district may be liable under

Title IX when (1) an appropriate person has actual knowledge of, and (2) is deliberately indifferent

to, (3) harassment that is so severe, pervasive and objectively offensive as to (4) deprive access to

the educational benefits and opportunities provided by the school. Id. An “appropriate person” is

one who has authority to take corrective action to end the harassment. Escue v. N. Okla. College,

450 F.3d 1146, 1152 (10th Cir. 2006). And a district is deliberately indifferent “only where the

district’s response to the harassment or lack thereof is clearly unreasonable in light of the known

circumstances.” Rost, 511 F.3d at 1121. In evaluating deliberate indifference, courts should not




                                                 5
second-guess a school administrator’s disciplinary decisions. Davis ex rel. LaShonda D. v. Monroe

Cnty. Bd. of Educ., 526 U.S. 629, 642 (1999).

                        1.      Actual Knowledge

        Plaintiff argues Defendant School District had actual knowledge of Student’s sexual

harassment before the February 7, 2018 email based on Student’s conduct in study hall and based

on the known history of Student’s “bad behavior.” The Court finds that Plaintiff fails to plausibly

allege that either of these incidents constitutes actual knowledge by an appropriate person.

        First, Plaintiff does not provide any allegations suggesting that Ms. Templeton—the

teacher who oversaw study hall—is an “appropriate person.” The Tenth Circuit has not fashioned

a bright-line rule as to what job titles and positions within a school district automatically mark an

individual as having sufficient authority or control to be an “appropriate person” for purposes of

Title IX liability. See generally Ross v. Univ. of Tulsa, 859 F.3d 1280 (10th Cir. 2017). Although

Supreme Court precedent indicates that school principals are “appropriate persons,” the analysis

of other faculty and staff is a fact-based inquiry. Gebser v. Lago Vista Indep. Sch. Dist., 524 U.S.

274, 291 (1998) (assuming without discussion that a high school principal was an appropriate

person under the statute). This factual inquiry is necessary because the Supreme Court has rejected

use of vicarious liability and agency principles as grounds for liability under Title IX. Id.; see also

Davis, 526 U.S. at 642 (recognizing that in Gebser, the Supreme Court “rejected the use of agency

principles to impute liability to the district for the misconduct of its teachers”).

        In the complaint, Plaintiff does not allege—in even a conclusory fashion—that

Ms. Templeton specifically, or every teacher at Lansing Middle School generally, is an appropriate




                                                   6
person.3 Plaintiff also does not allege facts plausibly suggesting that Ms. Templeton is an

appropriate person. For example, Plaintiff does not allege that Ms. Templeton possessed sufficient

control over Student’s harassment to render Defendant School District liable for her response.

Plaintiff also does not allege that Ms. Templeton had authority to suspend or transfer Student, that

she had an obligation to take action under a specific policy, or that she passed on the events that

occurred in study hall to someone who was an appropriate person. Rather, Plaintiff merely alleges

that Ms. Templeton is the teacher who oversaw study hall. The Court does not suggest that teachers

are always without the authority necessary to institute corrective measures or lack sufficient

control to take remedial action, but Plaintiff fails to offer any factual allegations suggesting that

Ms. Templeton was an “appropriate person” within the meaning of the statute. See Ross, 859 F.3d

at 1289-90 (rejecting conclusion that campus security officers were appropriate persons); Plamp

v. Mitchell Sch. Dist. No. 17-2, 565 F.3d 450, 457-58 (8th Cir. 2009) (finding school guidance

counselor and high school teachers were not appropriate persons); C.S. v. Couch, 843 F. Supp. 2d

894, 914 (N.D. Ind. 2011) (concluding fifth grade teacher and football coaches were not

appropriate persons). As a result, Plaintiff has not sufficiently alleged that Ms. Templeton’s

knowledge is sufficient for Title IX liability.4




3
    The complaint does not allege Ms. Templeton is an appropriate person. This theory appears in Plaintiff’s
    opposition and, out of an abundance of caution, the Court addresses it.
4
    Even if Plaintiff alleged facts plausibly suggesting that Ms. Templeton is an “appropriate person,” this theory of
    liability fails for two additional reasons. First, Plaintiff includes no allegations that Ms. Templeton had knowledge
    of harassment that was severe, pervasive, and objectively offensive. Rather, the factual allegations merely suggest
    that during study hall on February 6, 2018—i.e., on a single occasion—Ms. Templeton had actual knowledge “of
    the harassment [Plaintiff] was experiencing[,]” that Student was “messing with [Plaintiff] in a way Plaintiff
    disapproved[,]” and of several successive kicks to Plaintiff’s buttocks by Student. Doc. 1 at 4. These are not
    allegations of severe, pervasive, and objectively offensive harassment. See Higgins v. Saavedra, 2018 WL
    327241, at *8-9 (D.N.M. 2018) (concluding that the plaintiff “has not stated facts to show the harassment was
    pervasive and, therefore, has failed to state a plausible claim under Title IX”). Second, assuming the requisite
    knowledge, Plaintiff’s allegations do not plausibly suggest that Ms. Templeton’s response—asking Plaintiff to
    move seats—constitutes deliberate indifference and was clearly unreasonable. Davis, 526 U.S. at 648 (noting that
    schools retain discretion to remedy allegations of harassment); Rost, 511 F.3d at 1121 (explaining that school is




                                                           7
        Second, the admissions by Defendant Brungardt—who, as Principal of Lansing Middle

School, is an appropriate person—and Defendant Jenkins that Student had a “known history of

bad behavior at school” does not plausibly allege actual knowledge of sexual harassment. A vague

reference to “bad behavior” is insufficient to constitute actual notice of sexual harassment in the

absence of any factual allegations indicating the “bad behavior” involved similar (or even sexual)

misconduct. See Rost, 511 F.3d at 1119 (agreeing that a student’s complaints that boys were

“‘bothering her’” were insufficient to constitute actual knowledge); Escue, 450 F.3d at 1153

(agreeing that prior instances were too dissimilar, too infrequent, and/or too distant in time to

provide actual knowledge of sexual harassment); Plamp, 565 F.3d at 456 (agreeing that vague

complaints are insufficient to establish actual knowledge). Absent some factual elaboration in the

complaint about the nature or timing of Student’s “bad behavior,” Plaintiff’s general statement is

insufficient. For these reasons, the Court finds that the admission that Student had a history of “bad

behavior” does not plausibly allege actual knowledge.5

        In sum, Plaintiff fails to plausibly allege that an appropriate person had actual knowledge

before Defendants Brungardt and Jenkins received the February 7, 2018 email. As explained

above, Plaintiff does not sufficiently allege that Ms. Templeton is an appropriate person or that

she passed on her observations in study hall to an appropriate person. Likewise, Plaintiff does not

adequately allege Defendants Brungardt and Jenkins had actual knowledge based on Student’s

history of “bad behavior.” Thus, Plaintiff cannot pursue a Title IX theory based on events occurring

before receipt of the February 7, 2018 email. See, e.g., K.T. v. Culver-Stockton Coll., 865 F.3d


    deliberately indifferent “only where the [district’s] response to the harassment or lack thereof is clearly
    unreasonable in light of the known circumstances” (internal citation and quotation omitted)).
5
    Even if the history of bad behavior constitutes actual knowledge, this theory still fails because Plaintiff does not
    plausibly allege deliberate indifference to it. Stated differently, Plaintiff does not include any facts about
    Defendant School District’s response (or lack thereof) to Student’s prior “bad behavior” and, therefore, does not
    plausibly allege that Defendant School District was deliberately indifferent to these prior instances.




                                                          8
1054, 1058-59 (8th Cir. 2017) (concluding that the plaintiff’s complaint lacked any assertion that

school knew—prior to the alleged assault—of the risk and, therefore, agreeing that plaintiff failed

to allege school had actual knowledge).

                          2.        Deliberate Indifference

        Because Plaintiff fails to plausibly allege that an appropriate person had actual knowledge

of Student’s misconduct until receipt of the February 7, 2018 email, the only viable theory for Title

IX liability is that Defendant School District was deliberately indifferent after receiving that email.

Id. (explaining that a funding recipient must have prior notice and that “the actual knowledge

element requires schools to have more than after-the-fact notice of a single instance in which the

plaintiff experienced sexual assault”). Thus, the Court must next analyze whether Plaintiff has

plausibly alleged deliberate indifference after receipt of the February 7, 2018 email.

        After receiving the email, Defendants Brungardt and Jenkins responded to the email, met

with both of Plaintiff’s parents that afternoon, reviewed the bus video, reviewed the bus video with

Plaintiff’s parents, and questioned Plaintiff about the event on February 6, 2018. Plaintiff alleges

these actions are insufficient and do not constitute a full investigation of Plaintiff’s complaints, but

Plaintiff does not allege what further investigation should have been done or why the completed

investigation was insufficient. See Rost, 511 F.3d at 1121-23 (discussing deliberate indifference).6

        Plaintiff’s opposition seemingly suggests that Plaintiff is dissatisfied with the

consequences that Plaintiff and Student received. See Davis, 526 U.S. at 648 (noting that victims

do not have a Title IX right to make specific remedial demands). But Plaintiff expressly alleges

that “[i]t is unknown if [Student] has faced any consequences for his role in the sexual assault of


6
    Defendant School District additionally argues that Plaintiff has not alleged that its deliberate indifference after
    receiving the email “caused” Plaintiff to undergo harassment. Doc. 21 at 5. Because the Court finds Plaintiff does
    not adequately allege deliberate indifference, it does not reach this argument. The Court notes, however, that this
    issue is currently on appeal to the Tenth Circuit. Weckhorst v. Kan. State Univ., No. 17-3028 (10th Cir. 2018).




                                                          9
Plaintiff.” Doc. 1 at 7. This allegation concedes that Plaintiff does not know how Defendant School

District addressed the February 6, 2018 incident with Student.7 Because Plaintiff lacks knowledge

and, therefore, fails to allege any facts about the discipline or lack thereof that Student received,

Plaintiff does not plausibly allege deliberate indifference after receiving the February 7, 2018

email. See M.T. v. Olathe Pub. Schs. USD 233, 2018 WL 1847036, at *4 (D. Kan. 2018)

(dismissing Title IX claim because Plaintiff “makes no allegations concerning the School District’s

actions (or lack thereof) in investigating the rape or disciplining D.B.”). For these reasons, the

Court grants judgment on the pleadings on Plaintiff’s Title IX claim.

        B.        Plaintiff Fails to Allege Essential Elements of the § 1983 Claim

        Plaintiff contends Defendants violated § 1983 by depriving Plaintiff of his constitutional

right to equal protection of the laws under the Fourteenth Amendment. Plaintiff contends

Defendant School District violated his rights because it had a custom of acquiescing to student-

on-student sexual harassment. Plaintiff alleges Defendants Brungardt and Jenkins violated his

constitutional rights because they had actual knowledge of sexual harassment and were

deliberately indifferent to it or consciously acquiesced in it.

                           1.       Liability of Defendant School District

        The Fourteenth Amendment states that “[n]o state shall . . . deny to any person within its

jurisdiction the equal protection of the laws.” U.S. Const. amend. XIV, § 1. A denial of equal

protection of the laws under color of state law is actionable under § 1983, and sexual harassment


7
    The Court recognizes that subsequently in the complaint, Plaintiff offers conclusory allegations that, on
    information and belief, Defendant School District took no action to discipline Student. See Doc. 1 at 8. These
    conclusory allegations based on information and belief—void of any factual enhancement suggesting the
    information supporting the belief—are insufficient to undercut Plaintiff’s unequivocal allegation that “[i]t is
    unknown if [Student] has faced any consequences for his role in the sexual assault of Plaintiff.” See, e.g., Jackson-
    Cobb v. Sprint United Mgmt., 173 F. Supp. 3d 1139, 1148-49 (D. Colo. 2016) (recognizing that allegations may
    be made on information and belief, particularly when the facts in question are peculiarly within the opposing
    party’s knowledge, but the complaint must set forth the factual basis for the plaintiff’s belief to state a viable
    claim).




                                                          10
by a state actor may violate the Equal Protection clause. Rost, 511 F.3d at 1124. The Tenth Circuit

explained:

                  A school district’s liability for sexual harassment under the Equal
                  Protection clause is analyzed under a municipal liability framework.
                  A claim of municipal liability for sexual harassment requires that
                  the state employee’s discriminatory [actions] be representative of an
                  official policy or custom of the institution, or are taken by an official
                  with final policymaking authority. In the absence of an official
                  policy, a municipality may still be liable for the widespread and
                  persistent practice of sexual harassment which constitutes a custom.

Id. at 1124-25.

        Plaintiff does not allege that Defendant School District had an official policy or that a

decision was made by an official with final policymaking authority. Instead, Plaintiff contends that

Defendant School District had a custom of acquiescing to student-on-student sexual harassment.

To state this claim, Plaintiff must plausibly allege (1) a continuing, widespread, and persistent

pattern of misconduct by the state, (2) deliberate indifference to or tacit authorization of the

conduct by policymaking officials after notice of the conduct; and (3) a resulting injury to the

plaintiff. Id. at 1125.

        Plaintiff contends that the admission that Student had a history of “bad behavior” at school

constitutes knowledge of a continuing, widespread, and persistent pattern of sexual misconduct.

But, as explained above, Plaintiff does not offer any facts suggesting the content, timing, or nature

of this “bad behavior.” Without any factual elaboration of Student’s “history of bad behavior,”

Plaintiff has not plausibly alleged a continuing, widespread, and persistent pattern (i.e., a custom)

of sexual misconduct. Id.8 Even if Plaintiff had alleged a custom based on Student’s history,




8
    Plaintiff’s complaint also refers to various policies and procedures to prevent and remedy harassment. Plaintiff
    does not allege that Defendants consistently failed to follow these policies.




                                                        11
Plaintiff has not alleged deliberate indifference to it. Indeed, Plaintiff does not offer any allegations

about Defendant School District’s response (or lack thereof) to Student’s prior “bad behavior.”

        Thus, once again, the only viable theory is that Defendant School District learned of

Student’s sexual misconduct from the February 7, 2018 email. Under this theory, Plaintiff also

does not allege a custom. The events of a single day involving a conflict between a single pair of

students does not indicate a widespread and persistent practice of failing to respond to student

sexual harassment. See id.; M.T., 2018 WL 1847036, at *6 (dismissing § 1983 equal protection

claim because the plaintiff “does not allege any incident of harassment occurring before or since

the single sexual assault on which this case is based”). Even if the events of February 6, 2018 did

constitute a custom, Plaintiff fails to allege deliberate indifference or tacit authorization. Plaintiff

does not provide facts suggesting deliberate indifference in response to the February 7, 2018 email

for the reasons discussed above. And, similarly, Plaintiff’s admission that “[i]t is unknown if

[Student] has faced any consequences for his role in the sexual assault of Plaintiff” is inconsistent

with the notion that Defendants tacitly approved of Student’s conduct. Doc. 1 at 7. Lastly, based

on principles of linear time, Defendant School District’s alleged failure to respond to the

February 7, 2018 email in the manner Plaintiff thinks appropriate cannot be a basis for

acquiescence or causation. Cordova v. Aragon, 569 F.3d 1183, 1194 (10th Cir. 2009) (explaining

that “basic princip[les] of linear time prevent us from seeing how conduct that occurs after the

alleged violation could have somehow caused that violation”). Because Plaintiff fails to plausibly

allege deliberate indifference to, or tacit authorization of, the sexual harassment, Defendant School

District is entitled to judgment on the pleadings for the § 1983 claim.




                                                   12
                       2.      Liability of Defendants Brungardt and Jenkins

       Plaintiff also asserts an equal protection claim against Defendants Brungardt and Jenkins.

Individual defendants may be liable under § 1983 when they show deliberate indifference to or

consciously acquiesce in known sexual harassment. Murrell v. Sch. Dist. No. 1, Denver, Colo.,

186 F.3d 1238, 1250 (10th Cir. 1999). For the reasons discussed above, Plaintiff fails to plausibly

allege that Defendants Brungardt and Jenkins knew of Student’s sexual harassment before the

February 7, 2018 email. After receiving this email, Plaintiff fails to plausibly allege that

Defendants Brungardt and Jenkins were deliberately indifferent to, or consciously acquiesced in,

Student’s sexual harassment. See, e.g., Rost, 511 F.3d at 1121-23 (discussing deliberate

indifference); Cordova, 569 F.3d at 1194 (discussing principles of linear time).

       Even if Plaintiff did state a claim, qualified immunity shields Defendants Brungardt and

Jenkins from liability. Qualified immunity protects officials from civil liability when the official’s

conduct “does not violate clearly established statutory or constitutional rights of which a

reasonable person would have known.” White v. Pauly, 137 S. Ct. 548, 551 (2017). Once a

defendant asserts this defense, the plaintiff must show: (1) the defendant violated the plaintiff’s

constitutional right, and (2) the right was clearly established in that context at the time of the

violation. Pearson v. Callahan, 555 U.S. 223, 232 (2009). A right is clearly established when a

United States Supreme Court opinion, a controlling circuit court opinion, or a “robust consensus

of persuasive authority” has held that an official acting under similar circumstances violated the

law. Ashcroft v. al-Kidd, 563 U.S. 731, 742 (2011).

       In this case, Plaintiff does not identify a United States Supreme Court opinion, a Tenth

Circuit opinion, or a robust consensus of case law indicating that school officials who received a

similar complaint of sexual harassment to the one submitted by Plaintiff and responded to it in a




                                                 13
manner similar to Defendants Brungardt and Jenkins violated the law. Rather, Plaintiff points to

case law establishing the general principles that sexual harassment implicates equal protection

rights and that state actors may be held liable for acquiescing in sexually harassing conduct. The

cases cited by Plaintiff fail to put the constitutional principle beyond debate such that every

reasonable official would know that what Defendants Brungardt and Jenkins did violated the

Fourteenth Amendment. White, 137 S. Ct. at 551 (noting that qualified immunity protects “all but

the plainly incompetent or those who knowingly violate the law”). Thus, Defendants Brungardt

and Jenkins are protected by qualified immunity and entitled to judgment on the pleadings for this

claim.9

          C.      Plaintiff Fails to Allege Essential Elements of the Title VI Claim10

          Lastly, Plaintiff alleges Defendant School District violated Plaintiff’s Title VI rights

because Plaintiff is an African-American male who suffered an adverse action and was treated less

favorably than a similarly-situated Caucasian student—namely, Student. Defendant School

District contends that Plaintiff has not plausibly alleged that he was treated less favorably than a

similarly-situated student.

          Title VI states that “[n]o person in the United States shall, on the ground of race, color, or

national origin, be excluded from participation in, be denied the benefits of, or be subjected to

discrimination under any program or activity receiving Federal financial assistance.” 42 U.S.C.

§ 2000d. Title VI prohibits only intentional discrimination. Alexander v. Sandoval, 532 U.S. 275,

281 (2001). To establish a prima facie case of discrimination under Title VI, a plaintiff must allege



9
     Plaintiff’s opposition makes periodic and scattered references to violations of the Due Process Clause. But the
     complaint, which controls the claims in this case, does not assert a § 1983 claim based on violations of the Due
     Process Clause. Even if it did, such claim fails for the reasons just discussed.
10
     In the opposition, Plaintiff voluntarily dismisses Count III against Defendants Brungardt and Jenkins. Doc. 29 at
     2.




                                                         14
that: (1) he was a member of a protected class, (2) he suffered an adverse action, and (3) he was

treated less favorably than similarly-situated students. Silva v. St. Anne Catholic Sch., 595 F. Supp.

2d 1171, 1182 (D. Kan. 2009).

       Plaintiff fails to allege the third element. Plaintiff does not offer any factual allegations

about Defendant School District’s treatment of Student during the investigation. Thus, Plaintiff

fails to allege that he was treated differently than Student during the investigation. Likewise,

Plaintiff does not offer factual allegations suggesting Defendant School District treated Student

different in terms of discipline. Rather, Plaintiff alleges that “[i]t is unknown if [Student] has faced

any consequences for his role in the sexual assault of Plaintiff.” Doc. 1 at 7. Because Plaintiff does

not know—and therefore fails to allege—that he was treated differently than Student, Plaintiff

cannot state a plausible Title VI claim.

       In Bryant v. Independent School District No. 1-38 of Garvin County, the Tenth Circuit

addressed a Title VI claim involving a student-on-student fight. 334 F.3d 928 (10th Cir. 2003).

The court found that the appellants set forth a prima facie case of racial discrimination because

“[t]hey alleged that they were suspended after the February 8, 2000, fight while Caucasian students

who participated in the fight were not suspended.” Id. at 930. Importantly, the appellants alleged

the discipline they received—suspension—was different than the discipline the Caucasian students

received—no suspension. Here, Plaintiff does not allege a similar difference in consequence.

Plaintiff alleges the discipline he received but admits that Plaintiff does not know the discipline

that Student received. Absent some facts identifying a single situation where a similarly-situated

student was treated differently, Plaintiff does not plausibly allege a Title VI claim.




                                                  15
IV.    CONCLUSION

       For the above reasons, Plaintiff fails to allege at least one essential element of each claim.

The Court therefore grants Defendants’ motion.

       THE COURT THEREFORE ORDERS that Defendants Lansing USD 469, Kerry

Brungardt, and Brooks Jenkins’s Motion for Judgment on the Pleadings (Doc. 20) is GRANTED.

       IT IS SO ORDERED.

       Dated: November 1, 2018                        /s/ Holly L. Teeter
                                                      HOLLY L. TEETER
                                                      UNITED STATES DISTRICT JUDGE




                                                16
